EXHIBIT 10.1


rogersdocheader1.gif [rogersdocheader1.gif]
One Technology Drive / P.O. Box 188 / Rogers, CT 06263-0188 / 860.774.9605 /
Fax: 860.779.5777


SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT




To: Ms. Helen, Zhang Wei


Dear Helen,


We would like to inform you the following changes on your contract extension:


Position/Term
a.Your assignment in the capacity of Asia President & Senior Strategic Advisor
will be extended and this letter will be effective as of April 1st, 2020. You
will have a reporting relationship to Bruce Hoechner, President and Chief
Executive Officer, during the extended course of your assignment of April 1st
2020 to June 30th 2020.
b.The assignment will be reviewed six weeks before the expiration. It can be
extended based on the mutual agreement between company and the employee.


Scope and Responsibilities
a.Lead the Asian Leadership team in driving the Asian manufacturing footprint
project(s) identified by the Vice President and General Manager of the PES
business unit;
b.Continue to coach and mentor the Asia leadership team members; and
c.Maintain high level relationships with local authorities in China.


Working Hours and Locations
a.You are required to work 20 hours per week which is subject to business needs;
and
b.You are eligible for work from home and you may also use Rogers’ offices as
your workplace.


Compensation/Benefits
a.Your base salary is RMB115,000 per month before tax and subject to any income
tax required by government;
b.You are not eligible for the Annual Incentive Compensation Plan (AICP) or Long
Term Incentive Compensation (LTI) during this assignment; and
c.You will continue to be eligible for RMB35,000 per month home and gasoline
allowances during this assignment.
















1

--------------------------------------------------------------------------------

EXHIBIT 10.1


We look forward to your continued success in this assignment. If during the
assignment you feel you are running into unexpected difficulties not addressed
in this letter, please contact me. The success of your assignment is important
to Rogers, and we want to ensure that the experience is a positive one for you.




Date: April 13, 2020




Sincerely,Received and accepted:/s/ Bruce Hoechner/s/ Wei ZhangBruce Hoechner
Helen, Zhang Wei 张巍President and Chief Executive Officer Asia President & Senior
Strategic Advisor





CC: Ben Buckley
Grace Gu
2